217 U.S. 589 (1910)
ROGERS
v.
CLARK IRON COMPANY.
No. 244.
Supreme Court of United States.
Motion to dismiss submitted April 4, 1910.
Decided April 11, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF MINNESOTA.
Mr. John B. Richards and Mr. Daniel G. Cash for plaintiffs in error.
Mr. John G. Williams, Mr. Oscar Mitchell, Mr. Joseph B. Cotton, Mr. Frank D. Adams, Mr. William R. Begg and Mr. C.O. Baldwin for defendants in error.
Per Curiam.
Writ of error dismissed for want of jurisdiction. The case is reported below in 104 Minnesota, 198, where the facts are set forth at length. We hold that no Federal question was decided either in express terms or by necessary implication, and that the attempt to raise a Federal question was made in this court for the first time, which was too late.